Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims    1-18 are pending.
Applicant’s election without traverse for examination of Group I (Claims    1-8) comprising a modified P450 monooxygenase having an amino acid sequence as defined by SEQ ID NO: 1 or an amino acid sequence with at least 90 % sequence identity with SEQ ID NO. 1, wherein the asparagine at position 199 or at the homologous position is substituted by an amino acid selected from the group consisting of glutamine, isoleucine, leucine, phenylalanine, histidine, methionine, arginine, serine, threonine, tyrosine, tryptophan, alanine, valine, and lysine, wherein said functional mutation leads to an improved reactivity on hydroxylation of aromatic hydrocarbons  in the reply filed on 8/9/22 in their response of office action of 6/10/2022  is acknowledged.  Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as non-elected claims. Claims   1-8 are for examination. 



Claim Rejections, 35 U.S.C 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in reciting “ asparagine at a homologous position”. It is unclear   is it   at position  199  of SEQ ID NO: 1 or something else.    Moreover  as the position is not clearly defined it cannot be  searched  for prior ar. The term should be removed from the claim for clarity.
Claim 1 is indefinite in reciting “ said functional mutation”. The term said functional mutation lack antecedent basis
Claim 5 is indefinite in reciting “ derived from SEQ ID NO: 1”. The term derived   may include not only SEQ ID NO: 1 but also mutant recombinant or some thing else. It should be obtained from SEQ ID NO: 1.
Claim 8 is indefinite in reciting “modified P450 monooxygenase according to claim 1, wherein having an increased activity on at least one hydrocarbon selected from the group consisting of naphthalene, 7-ethoxy-hydroxycoumarin, acenaphthene, fluorene, indene, methylbenzene, and ethylbenzene”. The claim depends on claim 1 and claim 1 recited improved activity.  The “wherein having an increased activity lack antecedent basis  and moreover “wherein having an increased activity on at least one hydrocarbon selected from the group consisting of naphthalene, 7-ethoxy-hydroxycoumarin, acenaphthene, fluorene, indene, methylbenzene, and ethylbenzene” lack clarity. Correction is required.


Conclusion
Claims   1-8 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652